Exhibit 10.30
Amendment
To the
The McGraw-Hill Companies, Inc. 401(k) Savings and Profit Sharing Plan
Supplement
     Effective as of December 2, 2009, The McGraw-Hill Companies, Inc. 401(k)
Savings and Profit Sharing Plan Supplement (“MH 401(k) Supplement”), amended and
restated as of January 1, 2008, unless otherwise provided, is amended as set
forth below:
     1. Section 2.02 Appeal Reviewer. Section 2.02 is amended by adding the
following at the end thereof:
The Appeal Reviewer (or its delegate in accordance with Section 3.01) is the
named fiduciary for purposes of deciding any appeals of a claim denial pursuant
to Article VI.
     2. Section 3.01. Administration. Section 3.01 is amended by adding the
following to the end thereof:
     Notwithstanding anything herein to the contrary, the Plan Administrator,
the Appeal Reviewer and the Committee shall each have the power to designate one
or more persons as he or she or it may deem necessary or desirable in connection
with the Plan, who need not be members of the Committee or employees of the
Company, to serve or perform some or all of the functions of the Plan
Administrator, the Appeal Reviewer and the Committee, respectively, on his or
her or its behalf. Such person(s) shall have the same rights and authority as
the Plan Administrator, Appeal Reviewer and the Committee who appointed him or
her would have had if acting directly.
* * * * *
     Except as set forth herein, the MH 401 (k) Supplement remains in full force
and effect.

1